DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 2/24/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant has amended claim 1 in the manner shown below: 
    PNG
    media_image1.png
    373
    699
    media_image1.png
    Greyscale

There are two embodiments in in the instant disclosure:  Figs. 1-4 (first embodiment) (P31-47 of the PGPUB) and Fig. 5 (second embodiment) (P48-58).  The second amendment as annotated above is not met by either embodiment.  It is noted that neither limitation as presented is found within the written specification, and accordingly, it appears Applicant is relying solely upon the drawings for support, wherein the respective figures of each embodiment do not appear to provide support for the second  limitation.  An analysis follows:
	Embodiment 1 is shown in Figs. 1-4 with Fig. 3 being the final configuration and that which is claimed given the first region is required to be folded along a boundary line between the first region and the second region (claim 1, lines 3-5).  Fig. 4 is an intermediate stage of Fig. 3 prior to being folded along boundary/folding line F and most clearly shows the first amended feature of “the first edge 121A being spaced apart from each of the slot (S) and the second edge 121B in a direction in which the boundary line (F) extends.”  This is also shown in the final configuration of Fig. 3.  Embodiment 1 has safety device 122 adjacent to the first edge 121A of the connection tab 121; however, it is not “spaced apart from each of the first and second edges (121A, 121B) of the connection tab 121 along the direction in which the boundary line (F) extends” as claimed for at least two reasons:
	1)  Fig. 4 shows the safety device 122 directly connected to and overlapping with second region 121-2 and first edge 121A:

    PNG
    media_image2.png
    436
    428
    media_image2.png
    Greyscale

	2)  Once the first region 121-1 is folded along the boundary/folding line F (claim 1, line 3-5 – Fig. 3), the first region 121-1 and the edges thereof (part of the claimed first and second edges 121A, 121B) is such that the safety device 122 is not spaced apart from each of the first and second edges 121A, 121B of the connection tab 121 along the direction in which the boundary line extends, but rather would be such that first edge 121A is folded over the circled portion of safety device 122 above as shown in Figs. 3-4.  Accordingly, along the direction in which the boundary line (F) extends (i.e., left to right direction as shown in Fig. 4), the safety device 122 is not spaced from each of the edges 121A, 121B of the connection tab 121 but would overlap with first edge 121A once folded in the direction claimed (Figs. 3-4).  
Accordingly, embodiment 1 does not support the second limitation appearing in the independent, amended claim and thus fails to meet the written description requirement.  
It is noted that the safety device 122 of the instant application as shown cannot be properly construed to only be the box or body portion of the safety device 122 as shown, and would be understood by one skilled in the art as including the middle body section illustrated and the conductive tabs/lead emanating therefrom given that without all three entities, the safety device 122 would not function.  This interpretation is consistent with how a person having ordinary skill in the art would interpret the safety device as claimed and is supported by at least Kim (US 2013/0171508), a reference having the same assignee (Samsung) in which an analogous safety device that is a thermal cut off device (PTC or positive temperature coefficient device 150) is described as follows and constituted of 1) first PTC lead plate 151, PTC device body 152, and PTC lead plate 153) (P38; portions of Figs. 4 and 5 of Kim shown below):

    PNG
    media_image3.png
    209
    414
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    251
    327
    media_image4.png
    Greyscale
        
    PNG
    media_image5.png
    186
    377
    media_image5.png
    Greyscale

	Embodiment 2 as illustrated in Figure 5 also provides sufficient support for the first amendment of the first edge 221A is spaced apart from each of the slot and the second edge 221B in a direction in which the boundary line extends, but does not illustrate the second feature as presented given the full safety device is obstructed from view and it is not clear what the full orientation is with respect to the connection tab 221 and its edges 221A, 221B.   The written description does not describe the second embodiment’s safety device 222 any further such that it can be extrapolated therefrom.  It is not clear if safety device 222 has the same structure as safety device 122 of the first embodiment (the disclosure is entirely silent in this regard), wherein the courts have held that: 
“A patent owner cannot show written description support by picking and choosing claim elements from different embodiments that are never linked together in the specification.” Flash-Control, LLC. v. Intel Corporation, Case 20-2141, (Fed. Cir. 07/14/21) (non-precedential) (affirming Summ. J. written description invalidity), accessible at 20-2141.OPINION.7-14-2021_1803906.pdf (uscourts.gov); 

Taylor v. Iancu, Case 18-1048 (non-precedential) (affirming Summ. J. rejection in Sec. 145 action of claims combining features identified in Spec. but not described in combination with each other), accessible at 18-1048.Opinion.4-3-2020_1563153.pdf (uscourts.gov); 

Purdue Pharma, L.P. v. Recro Technology LLC, Case 16-2260 (Fed. Cir. 06/13/17) (non-precedential) (affirming PTAB written-description unpatentability determination in interference where claims combining features identified in spec. but not described in combination with each other), accessible at 16-2260.Opinion.6-9-2017.1.PDF (uscourts.gov). 

Hyatt v. Dudas 492 F. 3d 1365 (2007), No. 2006-1171, (Fed. Cir. 06/28/07) (affirming ex parte rejection of claims on ground that “while each element may be individually described in the specification, the deficiency was the lack of adequate description of their combination”, accessible at Hyatt v. Dudas, 492 F. 3d 1365 - Court of Appeals, Federal Circuit 2007 - Google Scholar.

Accordingly, embodiment 2 also does not support the second limitation as presented. Accordingly, claim 1, and thus dependent claims 2-12 are rejected as failing to meet the written description requirement.   
Appropriate correction and/or explanation is required.  It is noted that the features of claims 6-8 are features specific to the second embodiment, and the features of 9-12 are features specific to the first embodiment.  

Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: an amendment to the specification with the supported newly added claim language and which embodiment supports the features as claimed.
	It is noted that neither limitation as presented is found within the written specification, and accordingly, it appears Applicant is relying solely upon the drawings for support, wherein information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter (MPEP 2163.06).   As detailed in MPEP § 2173.03, correspondence between the specification and the claims is required by 37 CFR 1.75(d)(1) so that the examiner and the public can clearly ascertain the meaning of the claim terms.  As detailed in MPEP § 608.01(o):
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. 
Accordingly, it appears that that the first feature identified above is supported by each embodiment, and thus, a corresponding amendment noting as much should be provided.  For example, at the end of P42 (reference being made to the PGPUB), an appropriate correction would be:  
	“As shown in Fig. 4, the first edge 121A is spaced apart from each of the slot (S) and the second edge 121B in a direction in which the boundary/folding line (F) extends.”  

Similarly, at the end of P54, it would be appropriate to add:
	“As shown in Fig. 5, the first edge 221A is spaced apart from each of the slot (S) and the second edge 221B in a direction in which the boundary/folding line (F) extends.”

This allows the public, an entity not privy to the prosecution history or Applicant’s remarks, to ascertain which embodiment supports the feature added to the claim.
	As outlined above in the rejection under 35 U.S.C. 112(a)/first paragraph, the second amended feature is not supported by the disclosure and accordingly should not be added to the specification as this would be a new matter addition.  
	Appropriate correction is required.  
	
Claim Rejections - 35 USC § 102
5.	The rejection of claims 1-3 and 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Guen et al. (US 2016/0043378) is withdrawn in view of the amendments provided.  
The rejection of claims 1-3 and 6-11 under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2009/0305118) is withdrawn in view of the amendments made to the claims.
The rejection of claims 1-3 and 9-12 under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (US 2018/0366711) is withdrawn in view of the amendments made to the claims.
	The rejection of claims 1, 3, 6-7, 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Byun et al. (US 2015/0249246) is withdrawn in view of the amendments made to the claims.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 3, 6-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (WO 2019/112149) (published June 13 2019) (US 2021/0175587 being a family member and used as a copy and translation thereof with reference made thereto).  
Claims 1, 3, 6-10, and 12 are concurrently rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2021/0175587) (earliest effective filing date is Dec. 8, 2017).
The documents to Kim et al. of (WO 2019/112149) and (US 2021/0175587) share a common assignee with the instant invention, but not common inventor(s).
Regarding claim 1, Kim teaches a secondary battery (Figs. 1-5) comprising: 
a bare cell 100 comprising an electrode tab 112 outwardly extending (Figs. 1-5; P44-73); 
an electrode tab 300/301 (“connection tab”) comprising a first region [part or all of region that is not 313b] [electrically] coupled to the electrode tab 112 (P56) and a second region [bent portion 313b] extending from the first region and folded along a boundary line between the first region and the second region, and including a slot provided on the boundary line, wherein a distance (D1) between the slot and a first edge of electrode tab 300/301 (“connection tab”) intersecting the boundary line is smaller than a distance (D2) between the slot and a second edge of the electrode tab 300/301 (“connection tab”) opposite the first edge, the first edge being spaced apart from each of the slot and the second edge in a direction in which the boundary line extends (Fig. 4; annotated below); and 
a heat blocking member 350 (“safety device”) (P58; Figs. 1-2) adjacent to the first edge of the electrode tab 300/301 (“connection tab”), spaced apart from each of the first and second edges of the electrode tab 300/301 (“connection tab”) along the direction in which the boundary line extends, and electrically connected to the electrode tab 300/301 (“connection tab”) [via the circuit board 212 to block current flow through the battery cells when overheating occurs – P58].
Fig. 4 of Kim is annotated below for clarity of the Examiner’s position:

    PNG
    media_image6.png
    606
    794
    media_image6.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).
Regarding claim 3, Kim teaches wherein a length of the slot (any of a length in the x direction, a length in the y direction, a length in the z direction) is smaller than the distance D2 between the slot and the second edge of the electrode tab 300/301 (“connection tab”) as illustrated (Fig. 4).
Regarding claim 6, Kim teaches the secondary battery further comprising a printed circuit board 200 on which the electrode tab 300/301 (“connection tab”) and the heat blocking member 350 (“safety device”) are installed (Figs. 1-2; P57-58).
Regarding claim 7, Kim teaches wherein the boundary line extends in a same direction in which the electrode tab outwardly extends.  It is noted that “an electrode tab outwardly extending” (claim 1) is not very limiting as the “outwardly extending” feature is not defined relative to another component.    Accordingly, the “electrode tab outwardly extending” could be relative to the electrode assembly, a center point of the electrode tab, etc.  As annotated below, the electrode tab 112 outwardly extends [relative to a center point of the electrode tab] in the same direction in which the boundary line extends (see annotated Fig. 4 above):

    PNG
    media_image7.png
    222
    480
    media_image7.png
    Greyscale

Regarding claim 8, Kim teaches wherein the second edge of the electrode tab 300/301 (“connection tab”) is spaced from the first edge of electrode tab 300/301 (“connection tab”) in the direction in which the electrode tab outwardly extends (Figs. 1-4).
Regarding claim 9, Kim teaches wherein the direction in which the boundary line extends crosses a direction in which the electrode tab outwardly extends (Figs. 1-4).  As detailed above, “an electrode tab outwardly extending” (claim 1) is not very limiting as the “outwardly extending” feature is not defined relative to another component.    Accordingly, the “electrode tab outwardly extending” could be relative to the electrode assembly, a center point of the electrode tab, etc.  As annotated below, the electrode tab 112 outwardly extends [relative to a center point of the electrode tab] in a direction that crosses the direction in which the electrode tab outwardly extends:   

    PNG
    media_image8.png
    217
    468
    media_image8.png
    Greyscale

Regarding claim 10, Kim teaches wherein the connection tab further comprises a third region [protrusion portion 313p] extending from the first region and folded along another boundary line (illustrated in Figs. 3-5) between the first region and the third region.  
Regarding claim 12, Kim teaches wherein the direction in which the boundary line extends crosses a direction in which the electrode tab outwardly extends (see claim 9), and the another boundary line extends in the direction in which the electrode tab outwardly extends (see Figs. 3-5).

8.	Claims 1, 3, and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 10-2018-0060831) (cited by Applicant in the IDS; machine translation provided by Examiner; published June 07 2018).
Regarding claim 1, Lee teaches a secondary battery (Figs. 1-5) comprising: 
a bare cell (B) (page 4, paragraph 6- hereinafter P4/P6) comprising an engagement claw 22 (“electrode tab”) outwardly extending (P5/P2; Fig. 2); 
a first terminal 30 (“connection tab”) (Fig. 3) comprising a first region 31 coupled to the electrode tab 22 and a second region 32 extending from the first region and folded along a boundary line (annotated below) between the first region 31 and the second region 32, and including a slot provided on the boundary line, wherein a distance D1 (annotated below) between the slot and a first edge of the first terminal 30 (“connection tab”) intersecting the boundary line is smaller than a distance D2 between the slot and a second edge of the connection tab opposite the first edge, the first edge being spaced apart from each of the slot and the second edge in a direction in which the boundary line extends; and 
a safety device (temperature device 45) adjacent to the first edge of the first terminal 30 (“connection tab”) (Figs. 1-2), spaced apart from each of the first and second edges of the connection tab along the direction in which the boundary line extends, and electrically connected to the first terminal 30 (“connection tab”) (Fig. 2; entire disclosure relied upon). 
Fig. 3 of Lee is annotated below for clarity of the record:

    PNG
    media_image9.png
    454
    625
    media_image9.png
    Greyscale

Regarding claim 3, Lee teaches wherein a length of the slot (any direction selected) is smaller than the distance D2 between the slot and the second edge of the connection tab (Fig. 3).  
Regarding claim 6, Lee teaches the secondary battery further comprising a printed circuit board 100 on which the first terminal 30 (“connection tab”) and the safety device (temperature device 45) are installed (Fig. 4).
Regarding claim 7, Lee teaches wherein the boundary line extends in a same direction in which the electrode tab 22 outwardly extends (Fig. 2).  It is noted that “an electrode tab outwardly extending” (claim 1) is not very limiting as the “outwardly extending” feature is not defined relative to another component.    Accordingly, the “electrode tab outwardly extending” could be relative to the electrode assembly, a center point of the electrode tab, etc.  As annotated below, the electrode tab 22 outwardly extends [relative to a center point of the electrode tab] in the same direction in which the boundary line extends (truncated Fig. 2):

    PNG
    media_image10.png
    235
    313
    media_image10.png
    Greyscale

Regarding claim 8, Lee teaches wherein the second edge of the connection tab is spaced from the first edge of the connection tab in the direction in which the electrode tab outwardly extends (Figs. 2-3).  
Regarding claim 9, Lee teaches wherein the direction in which the boundary line extends crosses a direction in which the electrode tab 22 outwardly extends.  As detailed above, “an electrode tab outwardly extending” (claim 1) is not very limiting as the “outwardly extending” feature is not defined relative to another component.    Accordingly, the “electrode tab outwardly extending” could be relative to the electrode assembly, a center point of the electrode tab, etc.  As annotated below, the electrode tab 22 outwardly extends [relative to a center point of the electrode tab] in a direction that crosses the direction in which the electrode tab outwardly extends (truncated Fig. 2):

    PNG
    media_image11.png
    231
    263
    media_image11.png
    Greyscale

Regarding claim 10, Lee teaches wherein the connection tab further comprises a third region 33 extending from the first region 31 and folded along another boundary line between the first region and the third region (illustrated in Fig. 3).  
Regarding claim 11, Lee teaches wherein the third region 33 is folded so as to overlap the first region 31 (illustrated in Fig. 3; see also P5/P6).
Regarding claim 12, Lee teaches wherein the direction in which the boundary line extends crosses a direction in which the electrode tab 22 outwardly extends, and the another boundary line extends in the direction in which the electrode tab 22 outwardly extends (Fig. 3).
	
Claim Rejections - 35 USC § 103
9.	Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim [each of (WO 2019/112149) and (US 2021/0175587) individually] as applied to claim 1 above.
Regarding claim 2, Kim fails to disclose wherein a length of the slot is larger than the distance (D1) between the slot and the first edge of the electrode tab 300/301 (“connection tab”) as claimed.  The claimed “a length of the slot” could be any of a length in the x direction, a length in the y direction, a length in the z direction (see Fig. 4 below) given length is not defined relative to any other entity/direction:

    PNG
    media_image12.png
    492
    487
    media_image12.png
    Greyscale

The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Given the length as claimed is an arbitrary dimension not defined relative to a given direction and has multiple interpretations, it does not appear that it could have unexpected results attributed to it given the lack of specificity.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Accordingly, in the absence of new or unexpected results for which objective evidence is offered and which is commensurate in scope with the claim, “a length of the slot” being larger that the distance D1 between the slot and the first edge of the electrode tab 300/301 (“connection tab”) is considered an obvious engineering design in terms of a simple change in form or shape.
Regarding claim 4, Kim teaches by of illustration that a ratio defined as the distance D1 between the slot and the first edge of the electrode tab 300/301 (“connection tab”) : the distance D2 between the slot and the second edge of the electrode tab 300/301 (“connection tab”) is a value close to 1: (2.5 to 3) (1 inch: 2.3 inches as measured) or 1: 2.3, a ratio slightly outside the lower bound claimed (2.5); however, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)  ("The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997).  
The ratio of D1: a length of the slot: D2, regardless of which of the possibilities is selected, does not meet the ratio as claimed; wherein it is noted that the claimed “a length of the slot” could be any of a length in the x direction, a length in the y direction, a length in the z direction (see Fig. 4 below) given length is not defined relative to any other entity/direction:

    PNG
    media_image12.png
    492
    487
    media_image12.png
    Greyscale

The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Given the length as claimed is an arbitrary dimension not defined relative to a given direction and has multiple interpretations, it does not appear that it could have unexpected results attributed to it in terms of the ratio as defined given the lack of specificity with respect to the claimed length.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Accordingly, in the absence of new or unexpected results for which objective evidence is offered and which is commensurate in scope with the claim, the claimed ratio of D1: a length of the slot: D2 being such that the a length of the slot is 2-2.5 relative to D1=1 and D2= 2.5-3 is considered an obvious engineering design in terms of a simple change in form or shape.
Regarding claim 5, Kim fails to disclose the distance between the slot and the first edge (claim recites the distance is 1.5 mm or greater); however, it is intrinsically of some length D1 (annotated Fig. 4 above), wherein determining an appropriate size of the electrode tab 300/301 (“connection tab”) and its constituents is held an obvious expedient in order that the the electrode tab 300/301 (“connection tab”) can appropriately mate with terminal 112 and protection circuit board 200.  Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

10.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim [each of (WO 2019/112149) and (US 2021/0175587) individually] as applied to claim 1 above, and further in view of Lee (KR 10-2018-0060831) (cited by Applicant in the IDS; machine translation provided by Examiner).
	Regarding claims 10-11, Kim teaches wherein the connection tab further comprises a third region [protrusion portion 313p] extending from the first region and folded along another boundary line (illustrated in Figs. 3-5) between the first region and the third region (claim 10); however, the third region [protrusion portion 313p] is not folded so as to overlap the first region (claim 11, depending on claim 10).
	In the same field of endeavor, Lee teaches analogous art of first terminal 30 (Figs. 1-4) analogous in form and function as the electrode tab 300/301 (“connection tab”) of Kim, the first terminal 30 (“connection tab”) having a first region 31 and a second region 32 folded along a boundary line therebetween and including a slot as claimed [and all of the claimed structure presented in claim 1 – see additional rejection under 102(a)(1) above detailing this], wherein Lee further teaches the structure that the first terminal 30 (analogous “connection tab”) comprises a third region (collapsible portion 33) extending from the first region 31 and folded along another boundary line between the first region 31 and the third region 33, wherein the third region is folded so as to overlap the first region 31 (Fig. 4) in order to reinforce the first terminal 30 (page 5, paragraph 6):

    PNG
    media_image13.png
    400
    399
    media_image13.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the electrode tab 300/301 (“connection tab”) of Kim to have the a third region (collapsible portion 33) as taught by Lee extending from the first region and folded along another boundary line between the first region and the third region, wherein the third region is folded so as to overlap the first region 31 (Fig. 4 of Lee) in order to provide the predictable result of reinforcing the reinforce the electrode tab 300/301 (“connection tab”) of Kim and taught by Lee (page 5, paragraph 6).

11.	Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-2018-0060831) as applied to claim 1 above.
Regarding claim 2, Lee fails to disclose wherein a length of the slot is larger than the distance (D1) between the slot and the first edge of the first terminal 30 (“connection tab”) as claimed.  The claimed “a length of the slot” could be any of a length in the x direction, a length in the y direction, a length in the z direction given length is not defined relative to any other entity/direction.
The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Given the length as claimed is an arbitrary dimension not defined relative to a given direction and has multiple interpretations, it does not appear that it could have unexpected results attributed to it given the lack of specificity.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Accordingly, in the absence of new or unexpected results for which objective evidence is offered and which is commensurate in scope with the claim, “a length of the slot” being larger that the distance D1 between the slot and the first edge of the first terminal 30 (“connection tab”) is considered an obvious engineering design in terms of a simple change in form or shape.
Regarding claim 4, Lee fails to disclose a ratio defined as D1: a length of the slot: D2 of the first terminal 30 (“connection tab”) is 1: 2-2.5: 2.5-3 as claimed.   The claimed “a length of the slot” could be any of a length in the x direction, a length in the y direction, a length in the z direction given length is not defined relative to any other entity/direction.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Given the length as claimed is an arbitrary dimension not defined relative to a given direction and has multiple interpretations, it does not appear that it could have unexpected results attributed to it in terms of the ratio as defined given the lack of specificity with respect to the claimed length.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Accordingly, in the absence of new or unexpected results for which objective evidence is offered and which is commensurate in scope with the claim, the claimed ratio of D1: a length of the slot: D2 being is considered an obvious engineering design in terms of a simple change in form or shape.
Regarding claim 5, Lee fails to disclose the distance between the slot and the first edge (claim recites the distance is 1.5 mm or greater); however, it is intrinsically of some length D1 (annotated Fig. 3above), wherein determining an appropriate size of the electrode tab first terminal 30 (“connection tab”) and its constituents is held an obvious expedient in order that the first terminal 30 (“connection tab”) can appropriately mate with terminal 22 and protection circuit board 100.  Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Response to Arguments
12.	Applicant’s arguments, with respect to the prior art rejections of the claims presented in the Non-Final Office Action have been fully considered and are persuasive in view of the amendments made to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, multiple new ground(s) of rejections are made in view of the references cited above.  
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729